Case 1:18-cr-00863-VEC Document 87 Filed 06/04/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Consent
Order of Restitution
v.
ANTONIO DIMARCO Docket No. [8 Cr. 863 (VEC)

 

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Abigail S. Kurland,
Assistant United States Attorney, of counsel; the presentence report; the Defendant's conviction
on Count One of the above Indictment; and al! other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution

Antonio DiMarco, the Defendant, shall pay restitution in the total amount of
$2,384,050.00, pursuant to 18 U.S.C. § 3663A (MVRA) and § 3663(a)(3), to the victims of the
offense(s) charged in Count One. The names, addresses, and specific amounts owed to each victim
are set forth in the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United
States Attorney’s Office of a change of address of a victim, the Clerk of the Court is authorized to
send payments to the new address without further order of this Court.

A. Joint and Several Liability

Of the $2,384,050.00 in Restitution, $1,884,050.00 shall be imposed jointly and severally

with any amount of restitution imposed on co-defendant Joaquim Von Ditmar, 18 Cr. 863

(VEC).

2020.01.09

 

 
Case 1:18-cr-00863-VEC Document 87 Filed 06/04/20 Page 2 of 5

B. Apportionment Among Victims

Restitution shall be paid to the victims identified in the Schedule of Victims, attached
hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed proportionally
fo each victim based upon the amount of loss for each victim, as set forth more fully in Schedule
A,

2, Schedule of Payments

Pursuant to 18 U.S.C. § 3664(A\(2), in consideration of the financial resources and other
assets of the Defendant, inctuding whether any of these assets are jointly controlled; projected

earings and other income of the Defendant, and any financial obligations of the Defendant;

 

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d\(1) and (2). While serving the term of imprisonment, the Defendant shall make
installment payments toward his restitution obligation, and may do so through the Bureau of

Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP), Pursuant to BOP policy, the BOP

 

may establish a payment plan by evaluating the Defendant's six-month deposit history and
subtracting an amount determined by the BOP to be used to maintain contact with famity and
friends. The remaining balance may be used to determine a repayment schedule, BOP staff shall
help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting his
restitution obligation. Any unpaid amount remaining upon release from prison will be paid in an
amount equal to [0% percent of the Defendant's gross income on the last of each month for the
first two years commencing upon the Defendant’s release from prison; after two years from the

Defendant’s release from prison the amount will increase to 15% of the Defendant’s gross income.

“he Coufe wl adh We pay one shila defendant!

Rant. ll nd nim shod Sign cael ye

 
Case 1:18-cr-00863-VEC Document 87 Filed 06/04/20 Page 3 of 5

If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pear!
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C, § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order, Credit card payments must be made in person at the Clerk's Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change. and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney's
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Aftn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant's ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

 

 
Case 1:18-cr-00863-VEC Document 87 Filed 06/04/20 Page 4 of 5

5. Restitution Liability

The Defendant’s liability to pay restitution shal! terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate wilf be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to [8 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

6. Sealing
Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4} and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the

Southern, District of New York

“sea f ye € #
By: it beige dt A, Mahon May 19, 2020

Abigail S. Kurland DATE
One Saint Andrew's Plaza

New York, NY 10007

Tel.: (212) 637 — 2955

 

DEFENDANT

By:
Antonio DiMarco DATE

 

 
Case 1:18-cr-00863-VEC Document 87 Filed 06/04/20 Page 5of5

By: UU é Soy

Jason 7 / /

¢

50 ORDERED:

HONORABLE VALERIE E. CAPRONI
UNITED STATES DISTRICT JUDGE

Sfilsag
DATE

io €> L4G

DATE

 

 
